PER CURIAM.
James Burge appeals from an order of the District Court1 granting summary judgment for defendants in an action brought under Section 2(c) of the Clayton Act, as amended by the Robinson-Patman Act, 15 U.S.C. § 13(c). Burge claims that in requiring successful bidders for school-district photographic work to provide a discount or pay a “commission” and to provide certain gratuitous photographic services, the Bryant Public School District violated a fiduciary duty owed to the district’s students and accepted an unlawful commission or brokerage payment. Burge attempted 'to secure a contract with the district for photographic work, but his bid was unsuccessful.
The District Court 520 F.Supp. 328, held that this purchase came within the Nonprofit Institutions Act, 15 U.S.C. § 13c, and was therefore exempt from the RobinsonPatman Act. It also held that the “services rendered” exception, embodied in Section 2(c) itself, applied to the transaction. Without reaching the issue of exemption under the Robinson-Patman Act, we affirm on the latter ground, substantially for the reasons stated in the District Court’s memorandum opinion. See 8th Cir. R. 14. There is no genuine issue of material fact as to whether services were rendered by the Bryant Public School District in exchange for the commission it received. The school district rendered valuable services to the photographer in connection with the sale and purchase of the photographs that were taken. The services, including the provision of space in which photographs of students could be taken and the use of school employees to schedule the students for their sittings, were not de minimis.
Affirmed.

. The Hon. Henry Woods, United States District Judge for the Eastern District of Arkansas.